DETAILED ACTION
1.	The applicant’s amendment filed 11/01/2021 was received. Claims 1 & 5 were amended. Claims 4, 6-8 & 12-20 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 07/09/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-3, 5 & 9-11 are allowable. The restriction requirement between sub-species I-1A, I-1B, I-1C, I-1D & I-1E, as set forth in the Office action mailed on 04/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/16/2021 is partially withdrawn. Claims 4, 6-8, directed to sub-species I-1A, I-1C, I-1D & I-1E are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 12-20, directed to additional species and a method, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	This application is in condition for allowance except for the presence of claims 12-20 directed to Species I-2 & Group II, non-elected without traverse. Accordingly, claims 12-20 have been cancelled (Examiner’s Amendment below).

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b) of claims 1-3, 5 & 9-11 are withdrawn per amendments of claims 1 & 5. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Elections/Restrictions above).  Accordingly, claims 12-20 have been cancelled.

Reasons for Allowance
8.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A deposition mask apparatus, comprising: 
a frame including a first portion, a second portion facing the first portion across an opening in a first direction, a third portion, and a fourth portion facing the third portion across the opening in a second direction different from the first direction, and including a first surface and a second surface that is located opposite to the first surf ace; 
a supporter including a plurality of supporting members that are arranged in the second direction, the plurality of supporting members including a first end that is fixed to the first portion on the first surface and a second end that is fixed to the second portion on the first surface; and 
a deposition mask including a third end that is fixed to the third portion on the first surface and a fourth end that is fixed to the fourth portion on the first surface, and including a plurality of holes that are located between the third end and the fourth end,
wherein the plurality of supporting members include at least a first supporting member that is closest to an intermediate position between the third portion and the 
when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first Page 3 of 12warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below.” The closest prior arts of record Kim et al. (US 2017/0207390) & Kang (US 2012/0325143), does not teach nor suggest “when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717